Exhibit 10.17




AMENDMENT TO EXECUTIVE SEVERANCE
AND CHANGE IN CONTROL LETTER AGREEMENT


Dear Diana:


This Amendment to Executive Severance and Change in Control Letter Agreement
(the “Amendment”) to is made and entered into effective as of December 31, 2018
(the “Amendment Effective Date”) by and between ChannelAdvisor Corporation
(“ChannelAdvisor”) and Diana Semel Allen (“You”). This Agreement amends the
Executive Severance and Change in Control Letter Agreement between You and
ChannelAdvisor dated December 17, 2014 (the “Agreement”) effective as of the
Amendment Effective Date. Except as expressly provided in this Amendment, the
Agreement, as amended by this Amendment, remains in full force and effect. All
capitalized terms not defined in this Amendment have the meaning stated in the
Agreement.


Section 3 of the Agreement is hereby amended and restated to read as follows:


“3.    Change in Control with No Termination
If there is a Change in Control and Your employment has not been terminated for
any reason as of the first anniversary of the Change in Control, then You shall
receive one (1) year of acceleration of vesting of all Your Awards that were
granted before the Amendment Effective Date and are unvested as of the first
anniversary of the Change in Control, with the additional vesting being credited
on the first anniversary of the Change in Control.”


Sincerely,
CHANNELADVISOR CORPORATION
/s/ David J. Spitz    
David J. Spitz
Chief Executive Officer
Accepted and agreed to by:


/s/ Diana Semel Allen    
Diana Semel Allen



